UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Investment Company Act File Number: 811-22299 RENN Global Entrepreneurs Fund Inc. (Exact name of Registrant as Specified In Charter) 8080 N. Central Expressway, Suite 210,LB - 59Dallas, Texas 75206-1857 (Address of Principal Executive Offices)(Zip Code) Russell G. Cleveland 8080 N. Central Expressway, Suite 210, LB-59 Dallas, Texas 75206-1857 (Name and Address of Agent for Service) Registrant’s telephone number:214-891-8294 Date of Fiscal Year-End:12/31/2009 Date of reporting period:7/1/2009 – 6/30/2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s [proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form-N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. 3507. Item 1:ProxyVotingRecord. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:RENN Global Entrepreneurs Fund Inc. By:/s/ Russell Cleveland Title:President, CEO & Director Date:August 27, 2010 Asian Financial Inc. Ticker: DYP SecurityID:29362U104 Meeting Date:October 13, 2009 MeetingType:Annual Record Date: October 15, 2009 Proposal Recommend Vote Cast Sponsor 1.To ratify the current positons of Wenhua Guo, Xiqing Diao, Lianjun Cai, Punam Xie, James Zhang as Directors. For For Management 2.To ratify the appointment of MooreStephens Wurth Frazer and Torbert LLP. For For Management 3.To amend the Articles Of Incorporation to change the name of the Company to Duoyuan Printing, Inc.” For For Management 4.To amend the Articles of Incorporation to provide for indemnification of directors. For For Management 5.To amend the Articles of Incorporation to provide the elimination of liability of directors except for certain actions. For For Management 6.To amend the Articles of Incorporation to provide for the common shareholders to receive the net assets upon a dissolution or liquidation type event. For For Management 7.To amend the Articles of Incorporation to provide that directors may only be removed for cause. For For Management 8.To amend the Articles of Incorporation to provide that a shareholder action by written consent shall be approved by that percentage that would be required at a shareholders meeting. For For Management 9.To amend the Articles of Incorporation to provide that a special shareholders meeting shall not be held unless at least 25% of all of the votes entitled to be cast demand a special shareholders meeting. For For Management 10.To amend the Articles of Incorporation to allow the directors to enact, amend or repeal bylaws. For For Management Bovie Medical Corporation Ticker: BVX SecurityID: 10211F100 Meeting Date:December 29, 2009 MeetingType:Annual Record Date:November 25, 2009 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Andrew Makrides For For Management 1.2Elect Director J. Robert Saron For For Management 1.3 Elect Director Michael Norman For For Management 1.4 Elect Director George W. Kromer, Jr. For For Management 1.5Elect Director August Lentricchia For For Management 1.6Elect Director Steve Livneh For For Management 1.7Elect Director Steven MaClaren For For Management 1.8Elect Director Peter Pardoll For For Management 1.9Elect Director Geogory A. Konesky For For Management 2. Ratify the selection of Kingery & Crouse P.A as independent auditors for the Company for fiscal 2009. For For Management COGO Group Inc. Ticker: COGO Security ID:192448108 Meeting Date:December 12, 2009Meeting Type:Annual Record Date: November 17, 2009 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Jeffrey Kang For For Management 1.2Elect Director Frank Zheng For For Management 1.3Elect Director Q.Y. Ma For For Management 1.4Elect Director JP Gan For For Management 1.5Elect Director George Mao For For Management 2.Appoint KPMG as Auditors For For Management 3.Approve the Company’s 2009 Omnibus Securities and incentive plan. For For Management Global Axcess Corp. Ticker: GAXC Security ID:37941L206 Meeting Date:May 26, 2010Meeting Type:Annual Record Date: April 6, 2010 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Walter A. Howell For For Management 1.2Elect Director Lock Ireland For For Management 1.3Elect Director Robert J. Landis For For Management 1.4Elect Director Joseph M. Loughry III For For Management 1.5Elect Director George A. McQuain For For Management 1.6Elect Director Alan W. Rossiter For For Management 2.Approve 2010 Stock Incentive Plan For For Management 3.Appt of Kirkland, Russ, Murphy & Tapp For For Management Hollysys Automation Technologies Ltd. Ticker: HOLI Security ID:G4604M106 Meeting Date:June 25, 2010Meeting Type:Annual Record Date: April 30, 2010 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Changli Wang For For Management 1.2Elect Director Colin Sung For For Management 1.3 Elect Director Jerry Zhang For For Management 1.4 Elect Director Jianyn Chai For For Management 1.5 Elect Director Qingtai Chen For For Management 2.Approve the ratification of BDO Ltd For For Management as the company independent registered public For For Management accountant for fiscal year 2010 For For Management Ideation Acquisition Corp. Ticker: IDI SecurityID:451665-103 Meeting Date:October 27, 2009 MeetingType:Annual Record Date: October 2, 2009 Proposal Recommend Vote Cast Sponsor 1. Approve Amendment to Section D of Article 6 of Amended and Restated Certificate of Incorporation. For For Management 2. Approve the Corporate re-domestication of IDI as a Cayman Island exempted Company For For Management 3. Approve the business combination between ID Cayman and SM Cayman. For For Management 3.a If you have voted “For” or “Against”proposal 3 and are exercising yourconversion rights, you must check the “For” box.Conversion rights will be excercisable at this time only if the business combination is approved. For For Management 4. Authorization in ID Cayman’s memorandum of association of1,000,000,000 ordinary shares and 10,000,00 preferred shares. For For Management 5. Approve in ID Cayman’s articles of association the elimination of the classified board currently authorized in Ideation’s certificate of incorporation. For For Management 6.Approve in ID Cayman’s articles aprovision that the amendment of memorandumrequire a vote of two -thirds of shares voting. For For Management 7. Approve in ID Cayman’s articles a provision that the ID Cayman shareholders may not pass resolutions without holding a meeting. For For Management 8. Approve the assumption of the SearchMedia International limited 2008 Share incentive plan and its amendment and restatement. For For Management 9.Approve an adjournment orpostponement of the special meeting for the purpose of soliciting additional proxies. For For Management PHC Inc. Ticker: PHC Security ID:693315301 Meeting Date:October 16, 2009 Meeting TypeAnnual Record Date:October 6, 2009 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Donald E. Robar For For Management 1.2 Elect Director Howard W. Phillips For For Management 2. RatifyBDO Seidman LLP as the Company’s Independent Registered Public accounting firm for the 2010 Fiscal year. For For Management Silverleaf Resorts Inc. Ticker: SVLF Security ID:828395103 Meeting Date:May 6, 2010 Meeting Type:Annual Record Date: March 10, 2010 Proposal Recommend Vote Cast Sponsor 1.1 Elect Director J. Richard Budd For For Management 1.2 Elect Director James B. Francis Jr. For For Management 1.3 Elect Director Herbert B. Hirsch For For Management 1.4 Elect Director Michael A. Jenkins For For Management 1.5 Elect Director Robert E. Mead For For Management 2. Ratifyappointment of BDO Seidman LLP as theCompany’s independent registered public accountants for the year ending 12/31/10 For For Management SinoHub, Inc. Ticker: SIHI Security ID:82935L101 Meeting Date:June 24, 2010Meeting Type:Annual Record Date: April 30, 2010 Proposal Recommend Vote Cast Sponsor 1.1 Elect Director Henry Cochran For For Management 1.2 Elect Director Lei Xia For For Management 1.3 Elect Director Charles Kimball For For Management 1.4 Elect Director Will Wang Graylin For For Management 1.5 Elect Director Dr. Richard King For For Management 1.6 Elect Director Robert Torino For For Management 1.7 Elect Director Afshin Yazdian For For Management 2. Ratifyappointment of Baker Tilly Hong Kong Ltd. asindependent auditors for fiscal year ending 12/31/2010 For For Management SkyPeople Fruit Juice Inc. Ticker: SPU Security ID:83086T109 Meeting Date:June 28, 2010 Meeting Type:Annual Record Date: May 25, 2010 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Guolin Wang For For Management 1.2Elect Director Norman Ko For For Management 1.3Elect Director John Smagula For For Management 1.4 Elect Director Xiaoqin Yan For For Management 1.5 Elect Director Yongke Xue For For Management Skystar Bio-Pharmaceutical Company Ticker: SKBI Security ID:830884300 Meeting Date:December 31, 2009 Meeting Type:Annual Record Date: December 10, 2009 Proposal Recommend Vote Cast Sponsor 1.1 Elect Director Weibing Lu, For For Management 1.2 Elect Director Wei Wen For For Management 1.3 Elect Director Mark D. Chen For For Management 1.4 Elect Director Qiang Fan For For Management 1.5 Elect Director Chengtun Qu For For Management 1.6 Elect Director Shouguo Zhao For For Management 2. Ratify the appoint of More Stephens WurthFrazer and Torbert LLP as registeredindependent public accountants for the fiscal year ending 12/31/09. For For Management 3. Ratify the 2010 Stock incentive plan For For Management
